IN TI-[E SUPERIOR COURT OF THE STATE OF DELAWARE
EDWARD SCOT HUSBANDS,

Plaintiff,

KIMBERLY ANN BULLOCK, KATHY
BULLOCK, KATIE RAUCH, RUSSEL
RAUCH, CARRIE ARMSTRONG,
KRISTIE SHOCKLEY BOYLE, WILLIAM)
BOYLE, AIMEE LACKFORD, DANA )
ORTON, KATHY KIERNAN NEWCOMB )
and JENNIFER SHORT-TAKACS, )

)
)
§
v. ) C.A. No. NiSC-ii-ozi MMJ
)
)
)
)

)
Defendants. )
On Defendant Kathy Kiernan NeWcomb’s Motion to Dismiss
GRANTED

On Kathy Bullook’s Motion to Dismiss
GRANTED IN PART, DENIED IN PART

ORDER
Kathy Kiermm Newcomb ’s Motion to Dismiss
Plaintiff has alleged two instances of defamation by Newcomb.
The first is that Newcomb voted to have Plaintiff’ s daughter removed from a

traveling sports team. Plaintiff has not identified any statement or other

communication that Would fall Within the required definition of slander.l A vote is
not a defamatory statement

The second instance alleged is defamatory statements about Plaintiff made to
the coach of another sports team in an attempt to prevent Plaintiffs daughter from
making the team. Oral defamation is not actionable Without special
damages2 Plaintiff has not pled special damages resulting from or proximately
caused by these statements

The Court notes that Plaintiff has filed two amended complaints Defendants
did not consent to these amendments and no motion to amend Was filed. These
pleadings Were not offered pursuant to the rules of procedure. HoWever, even if the
amended complaints had been properly filed, the allegations contained therein do
not cure the enumerated deficiencies

THEREFORE, Kathy Kiernan NeWcomb’s Motion to Dismiss is hereby
GRANTED.

Kathy Bullock’s Motion to Dismiss

Bullock’s Motion to Dismiss is based solely on the statute of limitations

 

lRead v. Carpenter, 1995 WL 945544, at *2 (Del. Super.), ajj”’d, 670 A.Zd 1340 (Del. 1995).

2Ia’. At *5.

Pursuant to 10 Del. C. § 8119, the applicable statute of limitations is two
years The Court finds that any alleged defamatory statements made prior to
November 7, 2016 are barred.

THEREFORE, Kathy Bullock’s Motion to Dismiss is hereby GRANTED
IN PART AND DENIED IN PART,

IT IS SO ORDERED.

?%< z//z @MU

' The Morable Wy M. Johnston